Title: To James Madison from Benjamin Henry Latrobe, [ca. 22 July] 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
[ca. 22 July 1811]
Mr. Barry has expressed to me Your wish that your Glass should be sent by your Waggon. I will send tomorrow morning the Glass, the Box of Locks &c, the Keg of White lead to the President’s house that these things made [sic] be ready. Mr. Deblois informs me, that the boat to Fredericksburg will not sail for 10 days to come. He is now making an intermediate trip.
In Mr Dinsmore’s letter he states that it is unnecessary to send on the Sheet copper. It is however here but if you think it will be useless to you, it may be retained for the use of the public, sheet copper being in frequent demand, & should we ventilate the Hall of Representatives in the Manner I suppose the only effectual one we shall want that & much more.
I never received from you any drawing of ornamental Moulding to be made of composition by Geo: Andrews, & I believe that were I acquainted with the purpose for which you want it I should be tempted to dissuade you from its use in the country.
Next week the Water closets, & the leaky Gutters of the roof will be throroughly [sic] repaired at the President’s house. Mr. King the Master smith at the Navy Yard is absent which has occasioned delay for a fortnight. With high respect I am Yrs.
B H Latrobe
